Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 22-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,283,076. Although the claims at issue are not identical, they are not patentably distinct from each other because both the present application and granted patent disclose a system for repairing an articular surface of a patient’s glenoid including a guide pin configured to be secured at an angle relative to an articular surface of the glenoid, an implant having a load bearing surface, and a bone facing surface, and a cutter including a shaft configured to be advanced along a working axis of the guide pin and configured to create a hemispherical recess. 

Allowable Subject Matter
Claims 22 and 24-28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to disclose wherein the system includes an excision device with shaft configured to be advanced along the working axis of the guide pin, the at least one cutter includes a cutting surface having a generally arcuate shape sweeping towards a proximal end of the cannulated shaft.  



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 22 recites the limitation "said cannulated shaft" in line 7.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 21, 23, 30 and 31 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by U.S. Patent Pub. No. 2006/0074430 to Deffenbaugh et al.
As to Claim 21, Deffenbaugh discloses a system for repairing a defect on a portion of an articular surface of a patient's glenoid (38). The system comprising a guide pin (192) configured to be secured into bone beneath the articular surface of the glenoid (38), wherein the guide pin is configured to be disposed at an angle a relative to the articular surface, wherein angle A is < 90 degrees [0097]. The guide pin generally defines a working axis (Fig. 17) and an implant (20) including a load bearing surface (28) and a bone facing surface (26, Fig. 19), wherein the load bearing surface has a contour substantially corresponding to the contour of the articular surface [0069] and the bone facing surface has a generally hemi-spherical contour substantially corresponding to an excision site having a generally hemispherical contour [0070-0072].

    PNG
    media_image1.png
    551
    569
    media_image1.png
    Greyscale

As to Claim 23, Deffenbaugh discloses a system wherein the guide pin is configured to be disposed at an angle a relative to the articular surface, wherein 90 degrees > A > 45 degrees (angle A seen in Fig. 17). 
As to Claim 30, Deffenbaugh discloses a system wherein the bone facing surface comprises at least one lip, protrusion and/or rib (32, Fig. 19) configured to increase a mechanical connection between the implant and bone within the excision site.  
As to Claim 31, Deffenbaugh discloses a system wherein the implant comprises at least one keel extending generally outwardly from the bone facing surface (formed by varying elevations of sections 24 and 26 of implant 20, Fig. 17). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Pub. No. 2006/0074430 to Deffenbaugh et al. in view of U.S. Patent Pub. No. 2005/0085915 in view of Steinberg.
As to Claim 29, Deffenbaugh discloses the claimed invention except for wherein the load bearing surface comprises a beveled region disposed about a perimeter of the load bearing surface.  
Steinberg discloses a load bearing implant (1100) wherein the load bearing surface (1104) comprises a beveled region (1106) disposed about a perimeter of the load bearing surface (Figs. 1A-1C, [0361-0362]) in order to improve engagement with the bone at the target site while minimizing unwanted damage [0361-0362]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the system for repairing a defect on a portion of an articular surface of a patient's glenoid of Deffenbaugh with the beveled region modification of Steinberg in order to improve engagement with the bone at the target site while minimizing unwanted damage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/Primary Examiner, Art Unit 3775